DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the status identifiers for claims 6,10,13,14,16,19 are incorrect and should be labeled as “withdrawn”, for these claims have been withdrawn due to the restriction requirement mailed on 9/25/2020 and the comments in the non-final Office action, #2. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,11,12,17,18,20,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 5, the added limitation of “and pulls out the tape from the tape supply unit as the rotating table rotates” (emphasis on the underlined) is unclear because the tape was not positively claimed in line 5, however, in this limitation, it appears that the tape is being positively claimed. Thus, the scope of the claimed limitation is inconsistent. Note that applicant also stated in his remarks on 1/29/2021 that the tape is NOT being positively recited in claim 5 (see page 8 of the remarks). 
cuts a welded part of the tape” (emphasis on the underlined) is unclear because the tape was not positively claimed in claim 1, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent. 
 	For claim 12, the limitation of “a predetermined tension is applied to the tape” (emphasis on the underlined) is unclear because the tape was not positively claimed in claim 1, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent.
 	For claim 17, the limitation of “the welding unit cuts a welded part of the tape” (emphasis on the underlined) is unclear because the tape was not positively claimed in claim 5, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent.
	For claim 18, the limitation of “a predetermined tension is applied to the tape” (emphasis on the underlined) is unclear because the tape was not positively claimed in claim 5, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent.
	For claim 20, the limitation of “pulls out the tape” is unclear because the tape was not positively claimed in claim 1, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent.
	For claim 21, the limitation of “pulls out the tape” is unclear because the tape was not positively claimed in claim 1, however, in this limitation, it appears that the tape is being positively. Thus, the scope of the claimed limitation is inconsistent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8,9,11,12,15,17,18,20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacini (WO 2011/107943 A1, as cited on form PTO-1449) in view of JP 3127222 (as cited on form PTO-1449, herein JP222).
 	For claim 1, Bonacini teaches a grafting device comprising: a transfer unit (10A) configured to transfer, in a predetermined direction (“X”,”Y” directions), a grafted seedling (2) that is in a state where a cut surface of a graft and a cut surface of a rootstock are closely attached to each other; a tape supply unit (12,13) configured to arrange a tape on a transfer path of the grafted seedling in such a manner that the tape is allowed to be pulled out; a pull-out member (14,15) configured to move ahead of the 
 	However, Bonacini is silent about a welding unit configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape.  
	JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been an obvious substitution of functional equivalent to substitute the pressing unit of Bonacini with a welding unit as taught by JP222, since a simple substitution of one known element for another would obtain predictable results (both units would result in closely attaching part of the grafted seedling with the tape). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 2, Bonacini as modified by JP222 teaches the welding unit ultrasonically welds the tape (as stated in the above with teaching of JP222). However, 
	For claim 5, Bonacini teaches a grafting device comprising: a rotating table (6) configured to rotate around a rotating shaft (shaft of the motor unit 10 and transfer unit 10A);4Application No. Not Yet AssignedDocket No. P180639US00 a hold unit (7) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table (see fig. 1); a tape supply unit (12,13) configured to arrange a tape on a transfer path of a grafted seedling that is in a state where cut surfaces of the graft and the rootstock are closely attached to each other in such a manner that the tape is allowed to be pulled out; a sandwiching mechanism (11A,11B,14,15,) configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part facing the first part (as shown in figs. 3-4); and a pressing unit (17) configured to press the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling; wherein the sandwiching mechanism includes a pull-out member (14,15) that is located anterior to the hold unit in a rotational direction and pulls out the tape from the tape supply unit as the rotating table rotates.  
	However, Bonacini is silent about the tape being made of thermoplastic resin (even though functionally recited and not positively claimed) and a welding unit 
	As stated in the above, JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape, the tape being a thermoplastic resin film (the thermoplastic binding tape as stated in the translation). It would have been an obvious substitution of functional equivalent to substitute the pressing unit of Bonacini with a welding unit as taught by JP222, since a simple substitution of one known element for another would obtain predictable results (both units would result in closely attaching part of the grafted seedling with the tape). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a thermoplastic resin film as taught by JP222 for the tape of Bonacini as modified by JP222 in order to allow the welding unit to melt the material and to better bind the grafted seedling and rootstock.
 	For claim 8, Bonacini as modified by JP222 (emphasis on Bonacini) teaches a displacing mechanism (can be the triangular element which the tape roll is mounted on pivotally as shown in fig. 2, OR can be cutting unit 16, OR the suction duct 20) configured to temporarily displaces the pull-out member from the transfer path of the grafted seedling.  
	For claim 9, Bonacini as modified by JP222 is silent about the pull-out member is swingable so as to be in an orientation allowing displacement from the transfer path of 
	For claim 11, Bonacini as modified by JP222 (emphasis on JP222) further teaches the welding unit cuts a welded part of the tape at a same time as welding (JP222’s welding unit cuts the welded part as stated in the translation).  
	For claim 12, Bonacini as modified by JP222 further teaches a predetermined tension is applied to the tape pulled out from the tape supply unit by the pull-out member (implied in Bonacini because there has to be a tension for the pull-out member to unwind the tape).  

	For claim 17, Bonacini as modified by JP222 (emphasis on JP222) further teaches the welding unit cuts a welded part of the tape at a same time as welding (JP222’s welding unit cuts the welded part as stated in the translation).  
	For claim 18, Bonacini as modified by JP222 further teaches a predetermined tension is applied to the tape pulled out from the tape supply unit by the pull-out member (implied in Bonacini because there has to be a tension for the pull-out member to unwind the tape).  
	For claim 20, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches wherein the pull- out member includes a pin (either the pin where the tape roll is mounted thereon and/or ref. 16) that transfers through the transfer path in advance of the grafted seedling and pulls out the tape from the tape supply unit with the tape forming a substantially U- shape around the pin (the pin where the tape roll is mounted thereon produces substantially U-shape tape because the tape comes out of the pin as shown in fig. 2; also, ref. 16 piercing the tape and since the tape is rectangular in shape, the tape forms a substantially U-shape configuration around the pin as it pierce the tape).  
	For claim 21, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches wherein the pull- out member includes a pin (either the pin where the tape roll 
	For claim 22, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches a tape (fig. 2, the tape coming out of the roll near ref. 26; also, the specification mentioned tape throughout) on the transfer path of the grafted seedling. However, Bonacini as modified by JP222 is silent about tape made of thermoplastic resin. As stated in the above, JP222 further teaches the tape being a thermoplastic resin film (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a thermoplastic resin film as taught by JP222 for the tape of Bonacini as modified by JP222 in order to allow the welding unit to melt the material and to better bind the grafted seedling and rootstock. 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Applicant respectfully submits (a) that the main reference to Bonacini reference does not teach or suggest, e.g., the pull-out member as recited in independent claim 1 and (b) that the secondary reference JP 3127222 does not fulfill the deficiencies of the main reference. In addition, Applicant also respectfully submits (a) that the Bonacini reference does not teach or suggest a sandwiching mechanism of claim 5 and (b) that the secondary reference JP 312 7222 does not fulfill the deficiencies of the main reference.

 	It appears that applicant’s argument is the same as the claimed limitation, and since applicant failed to discuss in detail as to why the prior art does not teach these claimed limitation, the examiner’s response to applicant is as stated in the above rejection. The prior art of record teaches the pull-out member and the sandwiching mechanism as stated in the rejection above. 
Applicant argued that Applicant respectfully submits that the references plainly did not teach or suggest, among other things, the following recitations of originally-filed independent claim 1: "a pull-out member configured to transfer through the transfer path in advance of the grafted seedling to pull out the tape from the tape supply unit, and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part facing the first part".

It appears that applicant’s argument is the same as the claimed limitation, and since applicant failed to discuss in detail as to why the prior art does not teach these  claimed limitation, the examiner’s response to applicant is as stated in the above rejection. The prior art of record teaches "a pull-out member configured to transfer through the transfer path in advance of the grafted seedling to pull out the tape from the tape supply unit, and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part facing the first part" as stated in the rejection above.
Applicant argued that, in this response, in order to even further distinguish over the cited references, independent claim 1 is now even further amended to include the features of original dependent claim 4, which more expressly structurally defines the relationship between the hold unit and the pull-out member. Applicant respectfully, but strongly, submits that the features as recited in independent claim 1 are not taught or suggested by the cited references.

It appears that applicant’s argument is the same as the claimed limitation, and since applicant failed to discuss in detail as to why the prior art does not teach these claimed limitation, the examiner’s response to applicant is as stated in the above rejection. The prior art of record teaches the claimed limitation of claim 4 (now canceled) as stated in the above rejection.
Applicant argued that with respect to independent claim 5, Applicant respectfully submits that the references plainly did not teach or suggest, among other things, the following recitations of originally-filed independent claim 5: "a sandwiching mechanism configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part facing the first part." Applicant respectfully notes that the main reference to Bonacini does not teach these features, and the secondary reference to JP 3127222 does not fulfill the deficiencies of the main reference.

It appears that applicant’s argument is the same as the claimed limitation, and since applicant failed to discuss in detail as to why the prior art does not teach these claimed limitation, the examiner’s response to applicant is as stated in the above rejection. The prior art of record teaches "a sandwiching mechanism configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part facing the first part." as stated in the rejection above.
Applicant argued that in this response, in order to even further distinguish over the cited references, independent claim 5 is now even further amended to include the features of original dependent claim 7. Applicant respectfully, but strongly, submits that the features as recited in independent claim 5 are not taught or suggested by the cited references.

It appears that applicant’s argument is the same as the claimed limitation, and since applicant failed to discuss in detail as to why the prior art does not teach these claimed limitation, the examiner’s response to applicant is as stated in the above rejection. The prior art of record teaches the claimed limitation of claim 7 (now canceled) as stated in the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643